EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Theo Kountotsis on March 01, 2022 to amend the claims as following:

Claim 1 (Currently Amended): A radio frequency identification (RFID)-based self-checkout system using cycle counting, the system comprising:
a walk-way between a first wall and a second wall defining a walk through gate (WTG) for a checkout process in a retail store, the first wall including an entrance sensor disposed on an outer surface of the first wall at an entrance area of the WTG and an exit sensor disposed on an inner surface of the first wall at an exit area of the WTG; 
an RFID reader disposed on [an] the inner surface of the first wall to interrogate RFID tags within the WTG by using a plurality of antenna ports positioned on inner surfaces, outer surfaces, and side surfaces of the first and second walls;
an activation sequencer to determine an activation sequence of the plurality of antenna ports positioned on the inner surfaces of the first and second walls that have been enabled;
a collector to collect RFID tag responses from each of the RFID tags within the WTG; and
and 
indicator lamps disposed on top of the first wall and the second wall closer to the exit area to indicate whether the WTG is in-session for the cycle counting,
wherein all the received RFID tag responses from all of the plurality of antenna ports are considered to perform the cycle counting of the checkout process.

Claim 2 (Previously Presented): The RFID-based self-checkout system of claim 1, wherein the RFID reader realizes simultaneous reception of a tag’s response from multiple antenna ports of the plurality of antenna ports equipped with their own RF chains that are synchronized at a carrier level.

Claim 3 (Previously Presented): The RFID-based self-checkout system of claim 1, wherein the cycle counting indicates knowing where a reading lies with respect to the activation sequence when the activation sequence is known.

Claim 4 (Previously Presented): The RFID-based self-checkout system of claim 1, wherein the activation sequence is repeated in cycles.

Claim 5 (Currently Amended): The RFID-based self-checkout system of claim 4, wherein interrogation in a given set of full cycles is used by the system to classify each of the RFID tags based on the RFID tag responses.

Claim 6 (Previously Presented): The RFID-based self-checkout system of claim 4, wherein interrogation stops after detection of a given number of full cycles.

Claim 7 (Previously Presented): The RFID-based self-checkout system of claim 3, wherein the activation cycle is a primal sequence defined as a sequence in which an antenna port is not repeated in one cycle.

Claim 8 (Previously Presented): The RFID-based self-checkout system of claim 7, wherein the activation sequence in each cycle is a random permutation of the primal sequence.

Claim 9 (Previously Presented): The RFID-based self-checkout system of claim 1, wherein the RFID tag responses are normalized by giving each of the plurality of antenna ports an equal opportunity in sampling their respective share of space.

Claim 10 (Previously Presented): The RFID-based self-checkout system of claim 1, wherein simultaneous reception of an RFID tag response from multiple antenna ports of the plurality of antenna ports occurs and wherein a decoded RFID tag response by the plurality of antenna ports is used to associate the RFID tag response to the antenna port in the activation sequence.

Claim 11 (Previously Presented): The RFID-based self-checkout system of claim 1, wherein the activation sequence and a number of cycles are controlled by the system.

Claim 12 (Previously Presented): The RFID-based self-checkout system of claim 1, wherein the plurality of antenna ports are enabled such that they have proportional fair opportunities in exciting the RFID tags that are in a read range of corresponding antenna ports.

Claim 13 (Previously Presented): The RFID-based self-checkout system of claim 1, wherein beamforming is employed by using an antenna array and wherein an antenna port of the plurality of antenna ports is electrically connected to the antenna array using one or more beamforming coefficients.

Claim 14 (Currently Amended): A method for employing cycle counting for a radio frequency identification (RFID)-based self-checkout system, the method comprising:
providing a walk-way between a first wall and a second wall defining a walk through gate (WTG) for a checkout process in a retail store, the first wall including an entrance sensor disposed on an outer surface of the first wall at an entrance area of the WTG and an exit sensor disposed on an inner surface of the first wall at an exit area of the WTG;
interrogating, by an RFID reader disposed on [an] the inner surface of the first wall, RFID tags within the WTG by using a plurality of antenna ports positioned on inner surfaces, outer surfaces, and side surfaces of the first and second walls;
determining, by an activation sequencer of the RIFD-based self-checkout system, an activation sequence of the plurality of antenna ports positioned on inner surfaces of the first and second walls that have been enabled;
, by a collector of the RIFD-based self-checkout system, RFID tag responses from each of the RFID tags within the WTG; and
matching, by a matcher of the RIFD-based self-checkout system, one or more of the RFID tag responses to a particular antenna port of the plurality of antenna ports in an activation cycle, and 
activating, by the RIFD-based self-checkout system, indicator lamps disposed on top of the first wall and the second wall closer to the exit area of the WTG, to indicate whether the WTG is in-session for cycle counting,
wherein all the received RFID tag responses from all of the plurality of antenna ports are considered to perform the cycle counting of the checkout process.

Claim 15 (Previously Presented): The method of claim 14, wherein the activation sequence is repeated in cycles.

Claim 16 (Previously Presented): The method of claim 14, wherein RFID reader realizes simultaneous reception of a tag’s response from multiple antenna ports of the plurality of antenna ports equipped with their own RF chains that are synchronized at a carrier level.

Claim 17 (Previously Presented): The method of claim 14, wherein the cycle counting indicates knowing where a reading lies with respect to the activation sequence when the activation sequence is known.

Claim 18 (Previously Presented): The method of claim 14, wherein interrogation stops after detection of a given number of full cycles.

Claim 19 (Previously Presented): The method of claim 15, wherein the activation cycle is a primal sequence defined as a sequence in which an antenna port is not repeated in one cycle.

Claim 20 (Previously Presented): The method of claim 19, wherein the RFID tag responses are normalized by giving each of the plurality of antenna ports an equal opportunity in sampling their respective share of space.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 14 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a radio frequency identification (RFID)-based self-checkout system using cycle counting, the system comprising a walk-way between a first wall and a second wall defining a walk through gate (WTG) for a checkout process in a retail store, the first wall including an entrance sensor disposed on an outer surface of the first wall at an entrance area of the WTG and an exit sensor disposed on an inner surface of the first wall at an exit area of the WTG; an RFID reader disposed on the inner surface of the first wall to interrogate RFID tags within the WTG by using a plurality of antenna ports positioned on inner surfaces, outer surfaces, and side surfaces of the first and second walls; an activation sequencer to determine an activation sequence of the plurality of antenna ports positioned on the inner surfaces of the first and second walls that have been enabled; a collector to collect RFID tag responses from each of the RFID tags within the WTG; and a matcher to match one or more of the RFID tag responses to a particular antenna port of the plurality of antenna ports in an activation cycle, and  indicator lamps disposed on top of the first wall and the second wall closer to the exit area to indicate whether the WTG is in-session for the cycle counting, wherein all the received RFID tag responses from all of the plurality of antenna ports are considered to perform the cycle counting of the checkout process.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/QUANG PHAM/Primary Examiner, Art Unit 2684